Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2021

                                   No. 04-20-00051-CV

                              MEDFINMANAGER, LLC,
                                    Appellant

                                            v.

                                      John SALAS,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-22706
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Luz Elena D. Chapa, Justice
             Lori I. Valenzuela, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court